DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites “a photoacoustic wave generation portion comprising a material fixed to an inner wall of the insert main body … the material being configured to absorb light emitted from the light emission end and generate photoacoustic waves”. This is an issue under this title for two reason. First, there is no disclosure of a single material that performs the claimed function or even a single material being used for the wave generation portion. Specifically the wave generation portion of the specification comprises both a resin and a pigment (e.g. see the applicants specification, citing PGPUB US 20200093373 A1 hereinafter, at [0053]). As such and for a first reason there is insufficient disclosure of the currently claimed subject matter. If the applicant is of the opinion that the combination of resin and pigment should be regarded as ‘a single material’ then they are welcome to define as much in the claims (e.g. the examiner notes that later references in the specification such as [0084] refer to the material as previously described in the foregoing embodiment, yet this is not a special definition and therefore the examiner must examine the claims as drafted). Secondly, while the resin can have adhesive properties, the pigment has only absorptive proprieties, as such the claims which recite both that the material is fixed and that the material absorbs appear to require both different materials and there is no disclosure in the specification of a single material with both properties. As such and for the foregoing reasons the claims contain subject matter not adequately described in the originally filed disclosure to allow one of ordinary skill in the art to make or use an invention commensurate with the scope of the claims.
Claims 2-14 are each similarly affected, at least by virtue of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites “the photoacoustic wave generation portion comprises an UV-curable resin including a pigment that absorbs light”; however, this is neither “further comprises” (i.e. if this is separate from the “material” of claim 1) nor does it state that ‘the material comprises a UV-curable resin including a pigment’ as such it is unclear how the wave generation portion is constructed and how/if the claimed resin and pigment relate to the material of the parent claim which renders the claim indefinite. While limitations of the specification cannot be read into the claims, the examiner will presume for compact prosecution purposes that the drafting of claim 10 is correct as written – which is in accordance with the applicant’s specification – and will therefore ignore the parent limitation that the wave generation portion comprises a “material” that is distinct from the resin and pigment – which is also in accordance with the interpretation given above for parent claim 1.
Regarding claim 11-12, the claims recite methodological statements, specifically “the UV-curable resin adheres” and “wherein the insert main body … is inserted into the subject” which is a methodological limitation/desired use that has no examinable meaning in the context of an apparatus. For compact prosecution purposes, including 101 purposes for claim 12, the claim will be examined below as being configured to perform the claimed steps. Specifically e.g. claim 12 will be presumed for examination purposes to be “… configured to be inserted into the subject”.
Claim limitation “a photoacoustic wave guide member comprising a material” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the following reasons: 1) the term is modified by a “material” but the term material is also itself a generic term that is often used as a means analog therefore there is a prima facie question as to whether or not this should be considered as a “structure”. 2) it is unclear what structure is actually being claimed. Specifically, the term “material” covers all physical objects and the function “absorb light” is similarly read on by all physical objects so it cannot be discerned what is even under examination without reading in limitations from the specification (which the applicant argues should not be done, as the use of the term “material” is argued to cause the wave generation portion not to be interpretable under 112(f)) again rendering the claim prima facie indefinite and likewise making it unclear whether or not the claim can be read under 112(f). 3) given issue 2) is prima facie unclear if the structure of the claims would be capable of the claimed functions. For example, as a reductio ad absurdum argument, a plug of highly enriched uranium metal could be readily fixed to the needle tube and absorbs light and is a “material” but for readily apparent reasons this is neither disclosed by the applicants nor appropriate for use in a living patient despite reading on the claims if read directly.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150297092 A1 by Irisawa et al (hereafter Irisawa).

Regarding claim 1, Irisawa teaches: 1. An insert (see Irisawa’s Abstract) comprising:
an insert main body which has an opening at a tip thereof and is formed in a hollow shape, at least a tip portion of the insert main body being configured to be inserted into a subject (see Irisawa’s Fig. 1 part 15 which is a needle, noting that this is generally referred to as 15x in most Figs and further noting that Irisawa’s insertion portion is not limited to a needle and may be, e.g. a catheter as shown in Fig. 25 as part 253 or a guidewire as shown in Fig. 26 part 254 or simply an optical fiber as shown in Figs. 27-28 as part 255 among other options);
a light guide member comprising an optical fiber, the light guide member being disposed in a hollow portion of the insert main body along a length direction of the insert main body (as best understood, see at least part 152 in each of the various Figures of Irisawa (e.g. Figs. 13-31) which teaches the member in question as it is an optical fiber both as depicted and as described in e.g. [0029]; where this part alone appears to both be what is required by the claim and also appears to fully anticipate the claim language and that of the dependent claims (e.g. it has a curvature from multiple perspectives the simplest being that by both ordinary meaning and necessity it is cylindrical and thus has a round/curved outer profile) without further structures; though for compact prosecution purposes the examiner also notes that one or more of parts 154, 160, 153 (e.g. as in Fig. 18, noting the gap), 163, and 256 depicted therein among others could be included in this light guide “member”); and
a photoacoustic wave generation portion comprising a material fixed to an inner wall of the insert main body a light emission end of the light guide member, the light emission end being disposed at a tip side of the insert main body, the material being configured to absorb light emitted from the light emission end and generate photoacoustic waves (as best understood the claim language as drafted is inherent/the patient e.g. see Irisawa’s Fig. 13 for an example of teaching this; alternatively, see parts 154 or 160 of the various Figures of Irisawa which is fully capable of as much, e.g. as depicted in Fig. 10, 12, 31 etc. or as described by for example section [0012]/[0102] which may also be interpreted as a resin member e.g. 163+154 a portion of which is optically absorbent due to the incorporate of a pigment and in accordance with the examiner’s interpretation),
wherein a surface of the light emission end of the light guide member is rougher than a surface of a light incident end of the light guide member (see Irisawa’s [0132] noting that the collection end of the fiber may be smooth cut or polished so as to be specifically less rough than the untreated/unpolished emission end). 

Regarding claim 2, Irisawa further teaches: 2. The insert according to claim 1, further comprising: a primer layer between the light emission end of the light guide member and the photoacoustic wave generation portion (see Irisawa’s Fig. 19 noting layer 163 between 153 and 154 where, given that the term primer is not further limited by a particular composition and given that the resin 163 mechanically adheres to both disparate structure (i.e. given that it actually functions as a primer per se) the resin of Irisawa appears to teach the claimed limitation; however, while limitations of the specification cannot be read into the claims the examiner has also chosen to include an additional reference in the conclusion section that addresses primer layers).

Regarding claim 3, Irisawa further teaches: 3. The insert according to claim 1, wherein the light emission end of the light guide member has a curved shape (as best understood, see at least part 152 in each of the various Figures of Irisawa (e.g. Figs. 13-31) where this part alone appears to both be what is required by the claim (i.e. if interpreted based on ordinary meaning) and also appears to fully anticipate the claim language and that of the dependent claims (e.g. it has a curvature from multiple perspectives the simplest being that by both ordinary meaning and necessity it is cylindrical and thus has a round/curved outer profile) without further structures; though for compact prosecution purposes the examiner also notes that one or more of parts 154, 160, 153 (e.g. as in Fig. 18, noting the gap), 163, and 256 depicted therein among others could be included in this light guide “member”). 

Regarding claim 4, Irisawa further teaches: 4. The insert according to claim 3, wherein the light emission end of the light guide member has a hemispherical shape (as best understood and depending on how the reader interprets/applicant defines the light guide member, this could be seen in Irisawa’s Figs. 19-20 or 22A noting the hemispherical profile of part 154 or alternatively this could be seen in Fig. 28 noting cap 256 possesses a hemispherical end. For compact prosecution purposes the examiner also notes that the applicant may find the rejection of the similar limitation contain in claim 8 to be instructive and for compact prosecution purposes the examiner notes that the new claim limitation is also taught as shown in Figs. 19-20 and for Fig. 22 it is taught in the same way as above (see [0164]) or by other means such as friction fit as per [0162]-[0163]). 

Regarding claims 5, 7, and 9, Irisawa further teaches: 5. The insert according to claim 1, wherein a resin member is disposed at the light emission end of the light guide member. 7. The insert according to claim 5, wherein the resin member has a curved shape. 9. The insert according to claim 5, wherein the resin member is disposed up to a side surface that is continuous with the light emission end of the light guide member (regarding each of these, as established above in regards to claim 1 Irisawa has an optical fiber 152 which is provided up to (i.e. adjacent, in contact with, proximal, near to) multiple resins, either or both of which may be part of the light guide/read on the claimed configuration, specifically see part 154 as described in [0102] and part 163 as described in [0141]-[0142] which are a light absorbent and light transparent resins respectively and where both have curvature as addressed above. See also Figs. 19-20 which depict such configurations where the resin 163 being adjacent to and/or in contact with 153 as depicted in Fig. 19 is exemplary and clearly teaches each of the claimed limitations). 

Regarding claim 6, Irisawa further teaches: 6. The insert according to claim 5, wherein the resin member comprises a light diffusion resin  (Irisawa’s resin 163 in Fig. 19 shows as much, noting that simply allowing a spacing between 153 and 154 necessitates diffusion per se; furthermore and for compact prosecution purposes while the examiner’s foregoing statement actually addresses the applicant’s desired use or the resin the examiner notes for compact prosecution purposes that such limitations are not actually recited in the claims and are not under examination at the current juncture and indeed what the claim actually requires is that the resin ‘allows for’ diffusion which is itself always inherent in any material without reservation - therefore the examiner urges the applicant to further limit the claim language with some structural limitation. Lastly and to further compact prosecution the examiner notes that a reference teaching the utility of using pigment doped resins has been added into the conclusion section which may later become relevant to the rejection if the applicant amends the claims to contain related structures from the specification).

Regarding claim 12, Irisawa further teaches: 12. The insert according to claim 1, wherein the insert main body is a needle that is inserted into the subject (as best understood this is inherent as it merely describes a method/desired use however and for compact prosecution purposes: see the rejection of the insertion portion of claim 1 above and/or see Irisawa’s Abstract or [0075] or Fig. 1 part 15).

Regarding claim 13, Irisawa further teaches: 13. The insert according to claim 1, wherein the insert main body is a catheter(see the rejection of the insertion portion of claim 1 above and/or see Irisawa’s [0030] or [0167] or Fig. 25 part 253). 

Regarding claim 14, Irisawa teaches: 14. A photoacoustic measurement device (see Irisawa’s Title or Abstract) comprising:
the insert according to claim 1 (see the rejection of claim 1 which is incorporated herein by reference);
a laser light source configured to emit light which is absorbed by the photoacoustic wave generation portion of the insert (see Irisawa’s Fig. 1 part 13, wherein the photoacoustic wave generation unit as addressed in claim 1 is fully capable of such absorption and/or where the absorption and re-emission can be seen in Fig. 7 or [0101]); and
an acoustic wave detector configured to detect photoacoustic waves generated from the photoacoustic wave generation portion after at least a portion of the insert is inserted into the subject (see Irisawa’s Fig. 1 part 11 which is fully capable of as much and/or see [0078] or Fig. 6 for a description of as much).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Irisawa.

Regarding claim 8, Irisawa further teaches: 8. The insert according to claim 7, wherein the resin member has a hemispherical shape (regarding claim 8 as best understood, see the various figures of Irisawa and note that part 154 can be hemispherical in shape. For example the depiction in Figs. 19-20 shows this clearly where 154 can be made of resin per se as iterated in [0102] and/or as addressed above in regards to the independent claim. Additionally or alternatively as a second grounds of anticipation, though one that is in part dependent upon the interpretation of the elements, the examiner also notes that a resin “member” as a whole can include other components then merely the resin such that for example Fig. 28 shows multiple elements that can be called a member such as 256+154 where both 256 and 154 are so curved and where 154 includes resin).
However and for compact prosecution purposes the examiner notes that the way the claim language is structured, and therefore the way the examiner has drafted the foregoing anticipation rejection, is quite different then they in which the applicant’s specification discusses the hemispherical resin member. To that end and as an alterative grounds of rejection provided to compact prosecution, the examiner notes that either or both of the following grounds for holding the shaping of the resin to be obvious apply: Specifically and firstly the examiner notes that hemispherical resin ends (e.g. integral or attached lenses or diffusers) are old and well known in the art. See MPEP 2144.03 wherein the applicant should be aware that this constitutes official notice per se. Secondly or alternatively thereto the examiner notes that merely changing the shape of the resin member, such as the shape of Irisawa’s parts 153 and/or 163 to be hemispherical or changing the proportion of 154 to 163 would also be prima facie obvious given the legal precedent set forth in MPE 2144.04 (IV).
Therefore and in the alternative it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to either improve Irisawa’s invention with the use of well known hemispherical optical elements or otherwise to modify Irisawa’s invention by changing the shape or proportion of the resin elements.

Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa.

Regarding claim 10, Irisawa teaches the basic invention as given above in regards to claim 1, and Irisawa further teaches that the photoacoustic wave generating portion should include a curable resin and a pigment that absorbs the light emitted from the light guide (see Irisawa’s [0012], [0102], [0106], [1039] [0143], [0151] among others that each specify that the member is constructed of curable resins and contains absorptive pigment); however, Irisawa never states that the resins he employs are UV curable per se and, given that there are many options (e.g. while one of ordinary skill in the art can readily envisage that “epoxy resins” covers many options that are UV-curable, it also covers many that are not and epoxy resins are only one of the specified options or an even larger genus provided by Irisawa) the examiner notes that this does not appear to be implicitly taught. Therefore Irisawa alone fails to teach: “10. The insert according to claim 1, wherein the photoacoustic wave generation portion comprises an ultraviolet-curable resin including a pigment that absorbs light guided by the light guide member.”
	However, the examiner notes that UV-curable resins including resins that are e.g. epoxy resins are old and well known in the art (see MPEP 2144.03) and therefore that one of ordinary skill in the art, when provided with Irisawa’s disclosure, would be well appraised that they could have used a UV-curable resin and/or picked a UV-curable resin from the available options.
	Therefore it would have been prima facie obvious to one of ordinary skill in the art to employ a UV-curable resin as the photocurable resin because such resins are well-known and/or because of the legal precedent set forth in MPEP 2144.03 and 2144.07.

With regards to claim 11, Irisawa discloses wherein the ultraviolet-curable resin adheres the photoacoustic wave generation portion to the insert main body (not only is this inherent (i.e. curable resins are fully capable of as much as the curing process performs fixation) but for compact prosecution purpose see Irisawa’s [0106] and note that the light absorbent member can be used to fix the elements in place). 

Response to Arguments
Applicant’s arguments, see pages 7, filed 07/25/2022, with respect to the 112(b) rejections have been fully considered and are persuasive in part.  Therefore the rejections not addressed below have has been withdrawn. 
As an initial note, while the 112(f) interpretation is not a grounds of rejection and does not need a reply per se, the applicant is correct that claim 14 no longer invoked 112(f).
Regarding the actual argument presented on page 7, the majority of the methodological wording is removed; however, claim 12 is still subject to this same issue for the same reasons in rote and claim 11, even though it is amended, does not do so in a way that clarifies that the resin is “configured to” perform the adhesion. As such the rejection iterating that ‘effective all limitations’ recite methodological wording is removed and more narrowly redrafted to clarify that the same issue still affects claims 11-12 to clarify that the argument is convincing in part for all claims except 11-12.

Applicant's arguments filed 07/25/2022 with respect to the 102/103 rejections have been fully considered but they are not persuasive.
Specifically, the applicant asserts that the examiner has failed to teach the smoothness/roughness limitation of claim 1. In this instance the argument is incorrect and falls apart at even cursory examination of Irisawa’s teachings including simply reviewing the section cited by the applicant on page 8 of the remarks. That is to say, the only premise needed to rebut the argument that 1) Irisawa states that the light incident end of the light guide member is smooth. This premise is not debated and appears to even be acknowledged by the applicant on page 9 of the remarks and therefore will be presumed correct. Given that premise, the applicants arguments are incorrect and the examiner position is not only correct for two reasons both of which have to do with the ordinary meaning and reasonable interpretation of elements.
First, when one states that one of a pair/group possess a particular property it is inferred by ordinary meaning that the other does not. For example if you are at the gym and a friend says “my right arm is sore” it is understood that their right arm, not the left (at least relative to the right), is sore. The proper way to say that both arms are sore is to say “my arms are sore” not “my right arm and also my left arm are sore” and certainly not merely “my right arm is sore” as that would infer the opposite. This simple convention applies equally here where Irisawa mentioning that one end of the fiber is smooth clearly infers that the other end is not smooth as Irisawa would have indicated that both ends are smooth if that is what he meant.  The applicant’s argument on page 10 which can be paraphrased as “both ends could be interpreted as be smooth because it is mentioned that one end is smooth” thereforeappears to contradict to the ordinary meaning of Irisawa’s statements.
Second, the only reasonable interpretation of Irisawa’s failure to mention the finish on the light emission end is that the light emission end has a default finish. In this the examiner specifically means that Irisawa’s light emission end is neither smooth nor purposely roughened but rather has a default finish that is neither specifically smooth or rough. No other interpretation would appear to be reasonable in Exaximiner’s opinion. This is because it is also well-understood in the art of optics that the fiber finish plays an important role in the fiber’s functionality and therefore the mention of the finish on one end clarifies that the fiber’s finish has been adequately described by the statement made. Therefore once Irisawa mentioned the finish on one end, it would be readily apparent to anyone of any level of skill in the optics art that the other end did not possess a particular finish. To further explain, if Irisawa had never mentioned the finish at all for either end then it would not be inherent that both ends had a default finish, because it was not addressed. It is therefore clear that Irisawa did in fact consider the fiber finish by stating that the light incident end was smooth and therefore Irisawa made the statements necessary to describe the structures as he possess them which would clarify  that the light emission end had a default finish.
Either of these arguments would adequately rebut the applicant’s allegation, and put together they clearly show why the examiner is of the opinion that Irisawa’s teaching that one end of his fiber is smooth reads on the claims. However and as a last grounds of rebuttal the examiner notes a further fundamental flaw in the applicant’s logic. Namely, the applicant opines that because one end is not mentioned that the teaching is not provided as one of ordinary skill in the art would understand it or, in the wording of the argument, “it cannot be said that making the surface roughness of the optical exit end rougher than the surface roughness of the optical entry end would be obvious, rather than merely possible”. Not only is this logically incorrect for the reasons addressed above, but it is not legally sound for an issue this simple. That is, if anyone had a question as to how to interpret the statement that one end was smooth, they would still be guided by the principals set forth in MPEP 2131.02(III). In other words, even if one well below the ordinary skill in the art who was unused to the English language was given Irisawa’s statements, a genus can still anticipate a species if it can be at once envisaged from the statements made in the art. The applicant appears to admit that this is one possibility, and certainly it is the foremost (i.e. default) possibility such that when/if a question arose as to what would be meant by not stating how one end was finish it would be presumed, as it is the default that can be at once envisaged, that the end not stated to be subject to a particular finish was … well not subject to any particular finish and instead given a default finish that was neither purposefully smoothed or roughened. As this is fundamental claim interpretation enshrined in case law (see the myriad cited cases noted in MPEP 2131.02(III)) which applies specifically to 102 rejections the examiner notes that the applicant’s argument also does not appear to be legally sound even if, arguendo, the examiner had not been able to explain in the interview and document above that the only reasonable way to interpret the finish on the emission end was to have a default (not smoothed) finish.
Lastly, while the foregoing rebuts all arguments the examiner also notes that the applicant chose the turn of phrase “obvious” despite arguing against a 102 rejection. In this instance the examiner also notes that this was specifically discussed in the interview and that Fons (of record) teaches differential finishes / different levels of polish and explains the advantages thereof, such that having one end smoother than the other would in fact be obvious (i.e. had it not been anticipated) for reasons that are already of record such that even if the applicant’s other statements had been correct the conclusion that it would be allowable/unobvious would still fall short of being convincing as previously discussed in the interview.
Therefore and for the foregoing reasons the examiner is not convinced by the arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793